DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishihara (US2018/0054891A1).
Ishihara reads on the claims as follows:
Claim 1. A method of manufacturing a multilayer wiring board, comprising the steps of: providing a laminated sheet (see Fig. 5A) including, in sequence, a substrate (6 with 12), a first release layer (adhesive; see para. [0064]), and a metal layer (11); 
forming a first wiring layer (2d, Fig. 5B) on the metal layer; 

stacking a reinforcing sheet (7, Fig. 5I) on the laminate provided with the multilayer wiring layer at the side opposite to the laminated sheet, while interposing a second release layer (8) exhibiting a higher release strength (see discussion below) than that of the first release layer; 
separating the substrate from the metal layer at the first release layer (see Fig. 5J); and 
separating the reinforcing sheet from the laminate provided with the multilayer wiring layer at the second release layer to give the multilayer wiring board (see Fig. 5N)).  
Claim 2. The method according to claim 1, further comprising the step of removing the metal layer by etching (see end of para. [0077]) after separating the substrate and before separating the reinforcing sheet.  
Claim 12. The method according to claim 1, further comprising the steps of: 
removing the metal layer by etching after separating the substrate and before separating the reinforcing sheet (see end of para. [0077]); and 
mounting an electronic device (E1, Fig. 5N) on the surface of the first wiring layer after removing the metal layer and before separating the reinforcing sheet.
See discussion of the adhesive between layers 11 and 12 in para. [0064] and [0077]. As mentioned in para. [0077], the base plate 6 and laminate 10 can be separated from each other by pulling in opposite directions. In para. [0085], Ishihara mentions support plate 7 and the laminate 10 can be separated from each other by pulling in opposite directions. Therefore, it is deemed readily apparent that since the laminate 10 is separated by pulling away from base plate 6 when the reinforcing sheet 7 is already disposed on the laminate 10, and the laminate 10 is separable from the reinforcing sheet 7 by . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-5 and 12 is/are rejected under 35 U.S.C. 103 as obvious over Ishihara.
Regarding claims 1, 2 and 12, if Applicant disagrees that the adhesive layer 8 necessarily has a higher peel strength, the examiner is nevertheless of the opinion that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose an adhesive 8 having a higher release strength than the adhesive between layers 11 and 12, so that the reinforcing sheet 7 is not separated from the laminate 10 at the time of separating the laminate 10 from base plate 6.
Regarding claims 3-5, from the disclosure there appears to be no criticality to the particular numerical values, as long as the adhesive 8 has the higher peel strength. It is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select adhesives suitable for this purpose, including meeting the claimed numerical values, as a matter of engineering design choice. 
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Hirasawa (US2002/0004124A1).
Ishihara discloses the claimed invention, except for the first and second release layers having the claimed release strength.
Hirasawa discloses a copper foil circuit attached to a carrier by means of an organic release layer (see Fig. 1). Hirasawa teaches that it is known to vary the amount of any of the agents making up the organic release layer, so as to obtain a release strength in the range 1 to 300 gf/cm. See para. [0016]-[0023], especially para. [0023]. 
In view of the teachings of Hirasawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the agents disclosed by Hirasawa, to form the two release layers of Ishihara, in suitable proportions so as to obtain an adhesive layer 8 having a higher release strength than the adhesive layer between layers 11 and 12. Choosing values in the claimed ranges would have been obvious, given that there is overlap between the claimed ranges and the 1 to 300 gf/cm release strength that can be obtained using the agents disclosed by Hirasawa, and selecting various values within a disclosed range, to determine their suitability for the intended application would have required only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729